DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘analysis device’ in claim(s) 1, 4, 9, and 14-16; ‘calculation module’ in claim(s) 4, 9, 15, and 17; ‘urination disorder determining module’ in claim(s) 9-10 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 8 and 13 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 8, the term ‘the sequence’ should be amended to recite ‘a 
In claim(s) 13, the term ‘computer readable recording medium’ should be amended to recite ‘non-transitory computer readable recording medium’ 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-10 and 14-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim(s) 9 and 14, it is not clear whether the recited ‘a preset method’ refers to (1) the same ‘preset method’ as recited in claim(s) 1; or (2) one or more distinct additional ‘preset methods’.  Examiner interprets claim(s) 9 under interpretation (2).  
Claim(s) 10 and 14-18 is/are rejected due to its/their dependence on claim 9. 
Claim(s) 15-18 is/are rejected due to its/their dependence on claim 14. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Representative claim 1 recites 
1. (Currently Amended) A method for detecting female urination by using a wearable device, wherein the method detects urination of a subject to be measured, who is a female, by using a measurement device mounted on the subject to be measured, the method comprising:
(a) acquiring sensor data generated according to movement of a sensor of the measurement device;
and (b) extracting effective data related to urination by filtering the sensor data acquired in (a) by an effective data extracting module of an analysis device through a preset method. 

	The recitation of a method for detecting urination comprising acquiring sensor data and extracting effective data by filtering the sensor data through a preset method encompasses performance of the limitation in the mind but for the recitation of mere extrasolutionary activity (i.e., data gathering) (2019 Guidance – hereafter ‘2019 PEG’ - p. 55; see also MPEP § 2106.05(a), (d) and (g)).  For example ‘extracting’ effective data by ‘filtering’ sensor data according to a method encompasses a clinician (mentally) reviewing sensor data on a read-out and then (mentally) deciding what data is properly (effectively) representative of the subject’s urinary function (a form of mental ‘filtering’).  If a claim, under BRI, covers performance of the limitations in the mind but for the mere recitation of extrasolutionary activity or otherwise generic computer elements, then the claim falls within the “Mental Processes” grouping of abstract ideas.  Accordingly,  the claim recites an abstract idea under the first part of step 2A of the Mayo framework as set forth in the 2019 PEG.
This judicial exception is not integrated into a practical application.  Claim 1 only recites additional elements of extrasolutionary activity — in particular, data gathering —without further sufficient detail that would tie the abstract portions of the claim into a specific practical application (2019 PEG p. 55 - the instant claim, for example, does not tie into a particular machine, a sufficiently particular form of data or signal collection, or a sufficiently particular form of computing componentry).  Independent claim(s) 9 and 14 encounter the same issues as claim 1 mutatis mutandis.  Dependent claim(s) 2 and 15-18 encounter the same issues as their respective independent claims from which they depend in that they encompass insignificant extrasolutionary activity which is not adequately tied to a particular application and/or generic computing elements.  Dependent claim(s) 3-12 merely add detail to the abstract portions of the claim but do not otherwise encompass any additional elements which tie the claim(s) into a particular application / integration. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of extrasolutionary activity (data gathering), generic computing elements, and components which may otherwise only nominally link the abstract portions to a field of use cannot amount to significantly more than an abstract idea.  For the independent claim portions and dependent claims which provide additional elements of extrasolutionary data gathering, MPEP § 2106.05(g) establishes that mere data gathering for determining a result and nominal output of the result does not amount to significantly more
2106.05(g)    Insignificant Extra-Solution Activity 
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned that "[t]he notion that post-solution activity, no matter how conventional or obvious in itself, can transform an unpatentable principle into a patentable process exalts form over substance. A competent draftsman could attach some form of post-solution activity to almost any mathematical formula". 437 U.S. at 590; 198 USPQ at 197; Id. (holding that step of adjusting an alarm limit variable to a figure computed according to a mathematical formula was "post-solution activity"). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012) (additional element of measuring metabolites of a drug administered to a patient was insignificant extra-solution activity).
Examiners should carefully consider each claim on its own merits, as well as evaluate all other relevant considerations, before making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. In particular, evaluation of the particular machine and particular transformation considerations (see MPEP § 2106.05(b) and (c), respectively), the well-understood, routine, conventional consideration (see MPEP § 2106.05(d)), and the field of use and technological environment consideration (see MPEP § 2106.05(h)) may assist examiners in making a determination of whether an element (or combination of elements) is insignificant extra-solution activity. Note, however, that examiners should not evaluate the well-understood, routine, conventional consideration in the Step 2A Prong Two analysis, because that consideration is only evaluated in Step 2B.
This consideration is similar to factors used in past Office guidance (for example, the now superseded Bilski and Mayo analyses) that were described as mere data gathering in conjunction with a law of nature or abstract idea. When determining whether an additional element is insignificant extra-solution activity, examiners may consider the following: 
(1) Whether the extra-solution limitation is well known. See Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); Flook, 437 U.S. at 593-95, 198 USPQ at 197 (a formula would not be patentable by only indicating that is could be usefully applied to existing surveying techniques); Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1328-29, 121 USPQ2d 1928, 1937 (Fed. Cir. 2017) (the use of a well-known XML tag to form an index was deemed token extra-solution activity). Because this overlaps with the well-understood, routine, conventional consideration, it should not be considered in the Step 2A Prong Two extra-solution activity analysis.
(2) Whether the limitation is significant (i.e. it imposes meaningful limits on the claim such that it is not nominally or tangentially related to the invention). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715-16, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014) (restricting public access to media was found to be insignificant extra-solution activity); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016) (in patents regarding electronic menus, features related to types of ordering were found to be insignificant extra-solution activity). This is considered in Step 2A Prong Two and Step 2B. 
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Below are examples of activities that the courts have found to be insignificant extra-solution activity: 
Mere Data Gathering:
i. Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989);
Some cases have identified insignificant computer implementation as an example of insignificant extra-solution activity. See e.g., Fort Props., Inc. v. Am. Master Lease LLC, 671 F.3d 1317, 1323-24, 101 USPQ2d 1785, 1789-90 (Fed. Cir. 2012); Bancorp Servs., LLC v. Sun Life Assur. Co. of Canada, 687 F.3d 1266, 1280-81, 103 USPQ2d 1425, 1434-35 (Fed. Cir. 2012). Other cases have considered these types of limitations as mere instructions to apply a judicial exception. See MPEP § 2106.05(f) for more information about insignificant computer implementation.
For claim limitations that add insignificant extra-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea), examiners should explain in an eligibility rejection why they do not meaningfully limit the claim. For example, an examiner could explain that adding a final step of storing data to a process that only recites computing the area of a space (a mathematical relationship) does not add a meaningful limitation to the process of computing the area. For more information on formulating a subject matter eligibility rejection, see MPEP § 2106.07(a). 

Extrasolution activity (data gathering), generic computer elements, and any other merely incidental linkages of the abstract portions to a field of use cannot provide an inventive concept.  The claims are not patent eligible.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 14 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 14 recites in active tense ‘the measurement device which is mounted on the subject’ which then positively encompasses the subject themselves as part of the claimed invention.  Examiner suggests amending the claim(s) to recite ‘the measurement device which is configured to be mounted on the subject’ in order to resolve the issue under § 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-14, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bulut (US 20190069829 A1).

For claim 1, Bulut teaches A method for detecting female urination by using a wearable device, wherein the method detects urination of a subject to be measured, who is a female, by using a measurement device mounted on the subject to be measured, [entire disclosure – see at least abstract, ¶¶34-35, ¶¶40-41] the method comprising:
(a) acquiring sensor data generated according to movement of a sensor of the measurement device; [¶¶42-40, ¶48]
and (b) extracting effective data related to urination by filtering the sensor data acquired in (a) by an effective data extracting module of an analysis device through a preset method. [¶¶48-63 where, per ¶¶61-63, movement is analyzed in coordination with temperature data which constitute(s), under BRI, a form of ‘filtering’ of the movement data through a preset method]
 
For claim 2, Bulut teaches The method of claim 1, wherein the sensor data is data which is continuous according to lapse of time. [Fig. 4]
 
For claim 3, Bulut teaches The method of claim 2, wherein (b) comprises:
extracting the effective data when the sensor data acquired in (a) comprises all of first sensor data, which is acquired when the sensor is rotated by a preset angle or more, [¶¶52-57 in view of ¶35 where ¶35 establishes movement data includes rotation/orientation data] and second sensor data, which is acquired when the sensor is stopped for a preset period of time or more, within a preset period of time. [throughout ¶¶51-61]
  
For claim 4, Bulut teaches The method of claim 3, further comprising:
after (b), (c) calculating, among the second sensor data of the extracted effective data, data at an initial time point, at which the sensor is stopped, as a urination start time point and calculating data at a time point, at which the sensor is moved after the urination start time point, as a urination end time point, by a urination information calculating module of the analysis device . [¶¶54-56, ¶65]
 
For claim 5, Bulut teaches The method of claim 4, wherein comprises:
extracting the effective data when the sensor data acquired in (a) comprises all of the first sensor data, the second sensor data, third sensor data, which is acquired when the sensor is moved from a preset second height to a first height which is lower than the second height, and fourth sensor data, which is acquired when the sensor is moved from the first height to the second height, within the preset period of time. [¶68 standing to sitting or vice versa includes therein at least third and fourth sensor data]

For claim 7, Bulut teaches The method of claim 5, wherein (b) comprises:
extracting the effective data when the sensor data acquired in (a) comprises all of the first sensor data, the second sensor data, the third sensor data, the fourth sensor data, and fifth sensor data, which is data that oscillates with a preset amplitude or more, within the preset period of time. [acceleration shown in Fig. 4 includes therein oscillations (i.e., noisy signal) which constitute(s), under BRI, a form of data (first through fifth) which oscillates with a preset amplitude] 
 
For claim 8, Bulut teaches The method of claim 7, wherein the sensor data is acquired in the sequence of the first sensor data, the third sensor data, the second sensor data, and the fourth sensor data. [i.e., the data of the movement sensor 4 of Bulut Figs. 4-6 can be arbitrarily ordered as first to fourth data]. 
 
For claim 9, Bulut teaches The method of claim 4, wherein (c) comprises:
calculating a difference between the urination end time point and the urination start time point as a urination time and calculating a urination amount through a preset method by using the urination time, [frequency and number of events per ¶65 constitute(s), under BRI, a form of determining a urination ‘amount’] by the urination information calculating module, and wherein the method further comprises:
after (c), (d) determining a urination disorder by a urination disorder determining module of the analysis device through a preset method by using the urination time and the urination amount calculated by the urination information calculating module. [end of ¶65]
 
For claim 11, Bulut teaches The method of claim 5, wherein the sensor data further comprises temperature data detected by the sensor, and wherein (b) comprises:
extracting the effective data when the sensor data acquired in (a) comprises all of the first sensor data, the second sensor data, the third sensor data, the fourth sensor data, and data in which numerical values of the temperature data increase during a time when the third sensor data is acquired, within the preset period of time. [Fig. 2; ¶¶37-43, ¶¶46-50]
 
For claim 13, Bulut teaches A computer readable recording medium in which a computer program for executing the method of claim 9 is recorded. [Fig. 1, ¶¶38-39]
 
For claim 14, Bulut teaches A system for detecting female urination by using a wearable device, wherein the system is for performing the method of claim 9, the system comprising:
the measurement device which is mounted on the subject to be measured and in which the sensor configured to generate sensor data corresponding to movement of the subject to be measured is installed; [¶¶38-41]
and the analysis device configured to receive the sensor data and extract the effective data by filtering the sensor data through a preset method, and determine a urination disorder by using the effective data . [¶¶38-41, Fig. 1] 
 
For claim 18, Bulut teaches The system of claim 14, wherein the sensor comprises any one or more of a gyro sensor [¶43], an atmospheric pressure detecting sensor, and a temperature sensor [sensor 6 in Fig. 1]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulut.
For claim(s) 12, Bulut fails to teach the preset angle being (specifically) 100°. However, it is noted that Applicant has failed to provide details of criticality or unexpected results in the specification with regard to the particularly claimed preset angle. On the contrary, this Application’s specification p. 7 ll. 12-15 appears to disclose that the 100° value is a ‘general’ value that can change with the arrangement of a subject’s sitting on a toilet. Therefore, it would have been within the skill of the art, through routine experimentation, to realize the optimum preset angle in order to provide the most efficient data extraction. (“Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235). 

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bulut in view of Nobre (US 20190142342 A1). 

For claim(s) 15-17, Bulut fails to teach the system comprising an EMR server which receives the transmitted urine data for performing a diagnosis. 
Nobre teaches an automated patient monitoring system [abstract], including for urinalysis [¶¶23-26], comprising an EMR server [abstract, ¶6] which receives transmitted data (including urinalysis data) [¶6, ¶22] including (at least a form of) a unique identifier [the data source of the urinalysis components of ¶¶23-26 themselves constitute(s), under BRI, a form of a ‘unique identifier’]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Bulut to incorporate the EMR server(s) of Nobre to receive data transmission for aiding in the urine disorder determination (i.e., of Bulut ¶¶2-4 and ¶33) in order to decrease the error present in manual data collection and to aid in data analysis. As motivated by Nobre ¶6. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791